DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to application 17/419,195 filed 6/28/2021.
Claims 1-3, 5-9, and 18-25 are presented for examination.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-9, and 18-25 are rejected under 35 U.S.C. 103 as being unpatentable over DAVIS et al., Pub No US 2019/0102929 A1 (hereafter DAVIS) in view of Wang et al., Pub No US 2015/0334075 A1 (hereafter Wang).

Regarding Claim 1, DAVIS discloses a video distribution system that distributes video data including an animation of a character object generated based on movement of an actor [FIG. 2 & para(s).0011, 0264-02661: Discloses video that includes an animation of a character object generated based on one or more motions of an actor.], the video distribution system comprising:
a server that distributes the video data [para.0012: Discloses transmit to viewers live animation content featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and FIG(s).1-2 & para.0031: Discloses a server (element 110 – mediating module) facilitating the provision of live animation content back to the viewer in a multimodule platform (element 100); and fig.0252: Discloses broadcasting bi-directional video chat sessions (video data); and para.0276: Discloses platform (element 100) may be hosted on a centralized server, such as, for example, a cloud computing service.]; and 
a plurality of information processing terminals in each of which an application for viewing video based on the video data is implemented [para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices.], and each of which is a device used by a respective viewing user [para.0012: Discloses the platform transmits to viewers live animation content featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context.], wherein the server generates the video data including (i) the character object [para.0011: Discloses the platform (element 100) facilitates the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character; and FIG.3, para.00268: Discloses the server may performance all of the stages (i.e. receive an indication to display animation content, receive visual data depicting an animation subject, receive animation assets, generate animation assets, generate animation content, and transmit animation content).] and 
transmits the video data to the information processing terminals [para.0011-0012: Discloses the platform (element 100) facilitate the animation of a person (or "animation subject") in real time (or ,
DAVIS does not explicitly disclose (emphasis added to distinguish the elements not taught by DAVIS) the following:
wherein the server generates the video data including (i) the character object and (ii) a particular object that changes a display mode a plurality of times, 
transmits the video data to the information processing terminals,
receives, from at least one of the information processing terminals, a message for the video, and 
causes the display mode of the particular object displayed in the video to be changed according to the message. 
However, in analogous art, Wang discloses (emphasis added to distinguish the elements taught by Wang) the following:
wherein the server generates the video data including (i) the character object and (ii) a particular object that changes a display mode a plurality of times [para.0090-0091: Discloses a number of repeats (a plurality of times) of a GUI object (a particular object changing a number of times) indicates a number of repetitions of an action to be executed by the GUI object, where the action is an animation and the displayed rate of change occurs at elapsed time (displaying changes of object during elapsed time a plurality of times). The number of repeats (number of time a particular object changes a display mode) configurable parameter may include a repetition type identifier before an action is taken. Animation's displayed rate of changes adjusts according to a set of user specified values. For example, a representation of a GUI object may be a bowling ball that is being dropped (display mode changing – displaying bowling from a height to , 
transmits the video data to the information processing terminals,
receives, from at least one of the information processing terminals, a message for the video [FIG.20 and para.0160-0167: Discloses receiving input from a user indicating that the user (based on the video data that was transmitted to the information processing terminals) is attempting to select a representation presented by a variable-selection object. The variable-selection object animates its representation to indicate that the attempted selection is in process. The variable-selection object acknowledges the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object records the acknowledged selection and updates its representation to indicate the acknowledged selection to the user and makes alteration of the color or shape of the representation (changes a display mode for the particular object).], and 
causes the display mode of the particular object displayed in the video to be changed according to the message [FIG.20 and para.0160-0167: Discloses the variable-selection object acknowledges (causing) the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object records the acknowledged selection and updates its representation to indicate the acknowledged selection to the user and makes alteration of the color or shape (changed according to the message) of the representation (changes a display mode for the particular object).]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify DAVIS in view of Wang to provide these features. One would be motivated at the time of the invention to have this capability since information systems and software industry continuously produced wide variety of user interface elements that enable users to interact with computer systems. Having an enhanced messaging system configured to execute one or more graphical user .

Regarding Claim 2, the combined teachings of DAVIS and Wang discloses the video distribution system according to claim 1, Wang further discloses wherein the at least one information processing terminal transmits, to the server, a display request for a gift object, based on an input to an input portion of the at least one information processing terminal by the respective viewing user, and the server causes the display mode of the particular object to be changed according to the gift object [FIG.1 & para.0073-0080: Discloses GUI objects may be displayed in a locked state until the user interface receives payment from a user to unlock the GUI objects. The locked state may be shaded to indicate that the GUI objects are not available, upon payment the shading disappears (causes the display mode of the particular object to be changed), the payment reads on gift; and para.0137-0138: Discloses in response to receiving user input (causing), enables the user to configure the configurable parameters of the first GUI object and the object action is performed at the display. The action performed by the first GUI object may include animation (with or without sound or vibration) displayed upon the representation of the first GUI object. Example animations include a kiss (a gift), shaking hands, burning, exploding, shouting, kicking, dancing, tearing the background, changing the background, transforming size, transforming shape, transforming color, and displaying an advertisement in the message thread.]. This claim is rejected on the same grounds as claim 1.

Regarding Claim 3, the video distribution system according to claim 1, Wang further discloses wherein the at least one information processing terminal transmits, to the server, a display request for the particular object as a gift object for the video, and the server causes the particular object to be displayed in the video according to the display request [para.0137-0138: Discloses in response to receiving user input (causing), enables the user to configure the configurable parameters of the first GUI object and the object action is performed at the display. The action performed by the first GUI object may include animation (with or without sound or vibration) displayed upon the representation of the first GUI object. Example animations include a kiss (a gift), shaking hands, burning, exploding, . This claim is rejected on the same grounds as claim 1.

Regarding Claim 5, the combined teachings of DAVIS and Wang discloses a video distribution system that distributes video data including an animation of a character object generated based on movement of an actor [FIG. 2 & para(s).0011, 0264-02661: Discloses video that includes an animation of a character object generated based on one or more motions of an actor.], the video distribution system comprising:
	a server that distributes the video data [para.0012: Discloses transmit to viewers live animation content featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and FIG(s).1-2 & para.0031: Discloses a server (element 110 – mediating module) facilitating the provision of live animation content back to the viewer in a multimodule platform (element 100); and fig.0252: Discloses broadcasting bi-directional video chat sessions (video data); and para.0276: Discloses platform (element 100) may be hosted on a centralized server, such as, for example, a cloud computing service.];
	a memory that stores an activity of each of a plurality of viewing users or an activity of a distribution user during distribution of the video data [FIG.4: Discloses memory; and para.0029: Discloses storing animation content; and para.0119: Discloses storing viewers payment history (storing viewers activity);]; and 
a plurality of information processing terminals in each of which an application for viewing a video based on the video data is implemented [para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices.], and each of which is used by a respective viewing user [para.0012: Discloses the platform transmits to viewers live animation content featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context.], wherein the server generates the video data including (i) the character object [para.0011: Discloses the platform (element 100)   and 
transmits the video data to the information processing terminals [para.0011-0012: Discloses the platform (element 100) facilitate the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character, then transmits to viewers live animation content (video data) featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices (a device used by a respective viewing user).], and
DAVIS does not explicitly disclose (emphasis added to distinguish the elements not taught by DAVIS) the following
wherein the server generates the video data including (i) the character object and (ii) a particular object that irreversibly changes a display mode, a plurality of times, from an initial form to a final form, 
transmits the video data to the information processing terminals, and 
causes the display mode of the particular object displayed in the video to be changed according to the activity. 
However, in analogous art, Wang discloses (emphasis added to distinguish the elements taught by Wang) the following:
wherein the server generates the video data including (i) the character object and (ii) a particular object that irreversibly changes a display mode, a plurality of times, from an initial form to a final form [para.0066: Discloses that the implemented representation of the GUI , 
transmits the video data to the information processing terminals, and 
causes the display mode of the particular object displayed in the video to be changed according to the activity [FIG.20 and para.0160-0167: Discloses the variable-selection object acknowledges (causing) the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object records the acknowledged selection and updates its representation to indicate the acknowledged selection to the user and makes alteration of the color or shape (changed according to the message) of the representation (changes a display mode for the particular object).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify DAVIS in view of Wang to provide these features. One would be motivated at the time of the invention to have this capability since information systems and software industry continuously produced wide variety of user interface elements that enable users to interact with computer systems. Having an enhanced messaging system configured to execute one or more graphical user .

Regarding Claim 6, the combined teachings of DAVIS and Wang discloses the video distribution system according to claim 5, Wang further discloses wherein when the particular object reaches the final form, the server causes the display mode of the particular object in the video to be displayed as including a deliverable, associates the deliverable with the respective viewing user of the video, and stores the deliverable in the memory [para.0066: Discloses the implemented representation of the GUI object may be dynamic (e.g., the location or appearance of the representation may change overtime – initial form to final form) or interactive ( e.g., the GUI object may perform actions in response to its representation encountering other components within the message thread, such as representation of other GUI objects). The representation may be based on information stored in a bitmap image (e.g., a JPG, PNG, etc.), a vector image (e.g., SVG, PDF, etc.), an animated image (e.g., GIF, etc.), a video (e.g., MP4, MOV, AVI, etc.), a character of a special font (e.g., Emoji, etc.), or other storage format (storing deliverables); and para.0098: Discloses transformations (initial form to final form) could include changing colors or color tone of a representation of the GUI object, changing the size of a representation of the GUI object, changing the position of a representation of the GUI object, changing the orientation of a representation of the GUI object, changing the depth of a representation of the GUI object, merging several components with a representation of the GUI objects, and splitting a representation of the GUI objects into multiple components; and para.0138: Discloses one of the transformation maybe displaying an advertisement (a deliverable).]. This claim is rejected on the same grounds as claim 5.

Regarding Claim 7, the combined teachings of DAVIS and Wang discloses the video distribution system according to claim 5, Wang further discloses wherein when the particular object reaches the final form, the server generates a new particular object of the initial form associated with the particular object [para.0066: Discloses the implemented representation of the GUI object may be . This claim is rejected on the same grounds as claim 5.

Regarding Claim 8, the combined teachings of DAVIS and Wang discloses the video distribution system according to claim 7, Wang further discloses wherein the server associates the new particular object with the respective viewing user, receives, from at least one of the information processing terminals, a display request for the new particular object with respect to a video different from the video in which the new particular object was generated, and causes the new particular object to be displayed in the different video based on the display request [para.0007: Discloses user action request may also include modification of the representation of a GUI object or the appearance of another component within the message thread. The actions may also have an impact on systems external to, but in data communication with, the computer system (e.g., social media systems, advertisement servers, and other third-party systems).]. This claim is rejected on the same grounds as claim 7.

Regarding Claim 9, DAVIS discloses a video distribution system that distributes video data including an animation of a character object generated based on movement of an actor [FIG. 2 & para(s).0011, 0264-02661: Discloses video that includes an animation of a character object generated based on one or more motions of an actor.], the video distribution system comprising:
a server that distributes the video data [para.0012: Discloses transmit to viewers live animation content featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and FIG(s).1-2 & para.0031: Discloses a server (element 110 – mediating module) facilitating the provision of live animation content back to the viewer in a multimodule platform (element 100); and fig.0252: Discloses broadcasting bi-directional video chat sessions (video data); and para.0276: Discloses platform (element 100) may be hosted on a centralized server, such as, for example, a cloud computing service.];
a memory that stores an activity of each of a plurality of viewing users or an activity of a distribution user during distribution of the video data [FIG.4: Discloses memory; and para.0029: ; and
a plurality of information processing terminals in each of which an application for viewing a video based on the video data is implemented [para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices.], and each of which is a device used by a respective viewing user [para.0012: Discloses the platform transmits to viewers live animation content featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context.], wherein the server generates the video data including (i) the character object [para.0011: Discloses the platform (element 100) facilitates the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character; and FIG.3, para.00268: Discloses the server may performance all of the stages (i.e. receive an indication to display animation content, receive visual data depicting an animation subject, receive animation assets, generate animation assets, generate animation content, and transmit animation content).] and 
transmits the video data to the information processing terminals [para.0011-0012: Discloses the platform (element 100) facilitate the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character, then transmits to viewers live animation content (video data) featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices (a device used by a respective viewing user).],
DAVIS does not explicitly disclose (emphasis added to distinguish the elements not taught by DAVIS) the following:
 (ii) first and second particular objects each of which changes a display mode a plurality of times, 
transmits the video data to the information processing terminals, 
receives, from at least one of the information processing terminals, information regarding the acclivity, 
causes the display mode displayed in the video to be changed according to the activity, and 
generates a combined particular object based on the first and second particular objects and causes the combined particular object to be displayed in the video. 
However, in analogous art, Wang discloses (emphasis added to distinguish the elements taught by Wang) the following:
wherein the server generates the video data including (i) the character object (ii) first and second particular objects each of which changes a display mode a plurality of times [para.0090-0091: Discloses a number of repeats (a plurality of times) of a GUI object (a particular object changing a number of times) indicates a number of repetitions of an action to be executed by the GUI object, where the action is an animation and the displayed rate of change occurs at elapsed time (displaying changes of object during elapsed time a plurality of times). The number of repeats (number of time a particular object changes a display mode) configurable parameter may include a repetition type identifier before an action is taken. Animation's displayed rate of changes adjusts according to a set of user specified values. For example, a representation of a GUI object may be a bowling ball that is being dropped (display mode changing – displaying bowling from a height to floor at elapsed times) and the result action displays a cracked screen (another display mode change); and para.0098: Discloses merging several components with a representation of the GUI objects (changes a first and second particular objects to a combined object); and FIG.20 and para.0160-0167: Discloses receiving a notification event that an animated object is starting and may move towards a particular direction (changing display modes as object moves).], 
transmits the video data to the information processing terminals, 
receives, from at least one of the information processing terminals, information regarding the acclivity [FIG.20 and para.0160-0167: Discloses receiving input from a user indicating that the user is attempting to select a representation presented by a variable-selection object (information regarding the activity). The variable-selection object animates its representation to indicate that the attempted selection is in process.], 
causes the display mode displayed in the video to be changed according to the activity [FIG.20 and para.0160-0167: Discloses the variable-selection object acknowledges the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object records the acknowledged selection and updates its representation to indicate the acknowledged selection to the user and makes alteration of the color or shape of the representation (changes a display mode for the particular object).], and 
generates a combined particular object based on the first and second particular objects and causes the combined particular object to be displayed in the video [para.0098: Discloses merging several components with a representation of the GUI objects (changes a first and second particular objects to a combined object) to be displayed in the video.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify DAVIS in view of Wang to provide these features. One would be motivated at the time of the invention to have this capability since information systems and software industry continuously produced wide variety of user interface elements that enable users to interact with computer systems. Having an enhanced messaging system configured to execute one or more graphical user interface (GUI) objects that interact with users to perform actions on the object (changing display mode) would be desired [Wang: para.0006-0007].

Regarding Claim 18, DAVIS discloses a video distribution method for distributing video data including an animation of a character object generated based on movement of an actor [FIG. 2 & para(s).0011, 0264-02661: Discloses video that includes an animation of a character object generated based on one or more motions of an actor.], the video distribution method comprising:
generating the video data including (i) the character object [para.0011: Discloses the platform (element 100) facilitates the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character; and FIG.3, para.00268: Discloses the server may performance all of the stages (i.e. receive an indication to display animation content, receive visual data depicting an animation subject, receive animation assets, generate animation assets, generate animation content, and transmit animation content).];
transmitting the video data to a plurality of information processing terminals in each of which an application for viewing a video based on the video data is implemented, and each of which is a device used by a respective viewing user [para.0011-0012: Discloses the platform (element 100) facilitate the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character, then transmits to viewers live animation content (video data) featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices (a device used by a respective viewing user).];
DAVIS does not explicitly disclose (emphasis added to distinguish the elements not taught by DAVIS) the following: 
generating the video data including (i) the character object and (ii) a particular object that changes a display mode a plurality of times;
receiving, from at least one of the information processing terminals, a message for the video; and
causing the display mode of the particular object displayed in the video to be changed according to the message.
However, in analogous art, Wang discloses (emphasis added to distinguish the elements taught by Wang) the following:
 (ii) a particular object that changes a display mode a plurality of times [para.0090-0091: Discloses a number of repeats (a plurality of times) of a GUI object (a particular object changing a number of times) indicates a number of repetitions of an action to be executed by the GUI object, where the action is an animation and the displayed rate of change occurs at elapsed time (displaying changes of object during elapsed time a plurality of times). The number of repeats (number of time a particular object changes a display mode) configurable parameter may include a repetition type identifier before an action is taken. Animation's displayed rate of changes adjusts according to a set of user specified values. For example, a representation of a GUI object may be a bowling ball that is being dropped (display mode changing – displaying bowling from a height to floor at elapsed times) and the result action displays a cracked screen (another display mode change); and FIG.20 and para.0160-0167: Discloses receiving a notification event that an animated object is starting and may move towards a particular direction.];
receiving, from at least one of the information processing terminals, a message for the video [FIG.20 and para.0160-0167: Discloses receiving input from a user indicating that the user (based on the video data that was transmitted to the information processing terminals) is attempting to select a representation presented by a variable-selection object. The variable-selection object animates its representation to indicate that the attempted selection is in process. The variable-selection object acknowledges the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object records the acknowledged selection and updates its representation to indicate the acknowledged selection to the user and makes alteration of the color or shape of the representation (changes a display mode for the particular object).]; and
causing the display mode of the particular object displayed in the video to be changed according to the message [FIG.20 and para.0160-0167: Discloses the variable-selection object acknowledges (causing) the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality . 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify DAVIS in view of Wang to provide these features. One would be motivated at the time of the invention to have this capability since information systems and software industry continuously produced wide variety of user interface elements that enable users to interact with computer systems. Having an enhanced messaging system configured to execute one or more graphical user interface (GUI) objects that interact with users to perform actions on the object (changing display mode) would be desired [Wang: para.0006-0007].

Regarding Claim 19, the combined teachings of DAVIS and Wang discloses the video distribution method according to claim 18, Wang further discloses further comprising 
receiving, from the at least one information processing terminal, a display request for a gift object, based on an input to an input portion of the al least one information processing terminal by the respective viewing user [FIG.1 & para.0073-0080: Discloses GUI objects may be displayed in a locked state until the user interface receives payment from a user to unlock the GUI objects (receiving request from a user). The locked state may be shaded to indicate that the GUI objects are not available, upon payment the shading disappears (causes the display mode of the particular object to be changed), the payment reads on gift.].; and
causing the display mode or the particular object to be changed according to the gift object [FIG.1 & para.0073-0080: Discloses upon payment the shading disappears (causes the display mode of the particular object to be changed), the payment reads on gift; and para.0137-0138: Discloses in response to receiving user input (causing), enables the user to configure the configurable parameters of the first GUI object and the object action is performed at the display. The action performed by the first GUI object may include animation (with or without sound or vibration) displayed upon the representation of the first GUI object. Example animations include a kiss (a gift), shaking hands, burning, exploding, . This claim is rejected on the same grounds as claim 18.

Regarding Claim 20, the combined teachings of DAVIS and Wang discloses the video distribution method according to claim 18, Wang further discloses further comprising
receiving, from the at least one information processing terminal, a display request for the particular object as a gift object for the video [para.0137-0138: Discloses receiving user input to configure the configurable parameters of the first GUI object to perform an object action at the display which may be a kiss (a gift).]; and 
causing the particular object to be displayed in the video according to the display request [para.0137-0138: Discloses in response to receiving user input (causing), enables the user to configure the configurable parameters of the first GUI object and the object action is performed at the display. The action performed by the first GUI object may include animation (with or without sound or vibration) displayed upon the representation of the first GUI object. Example animations include a kiss (a gift), shaking hands, burning, exploding, shouting, kicking, dancing, tearing the background, changing the background, transforming size, transforming shape, transforming color, and displaying an advertisement in the message thread.]. This claim is rejected on the same grounds as claim 18.

Regarding Claim 21, DAVIS discloses a video distribution method for distributing video data including an animation of a character object generated based on movement of an actor [FIG. 2 & para(s).0011, 0264-02661: Discloses video that includes an animation of a character object generated based on one or more motions of an actor.], the video distribution method comprising:
storing, in a memory, an activity of a plurality of viewing users or an activity of a distribution user during distribution of the video data [FIG.4: Discloses memory; and para.0029: Discloses storing animation content; and para.0119: Discloses storing viewers payment history (storing viewers activity);];
generating the video data including (i) the character object [para.0011: Discloses the platform (element 100) facilitates the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character; and FIG.3, para.00268: Discloses the server may performance all of the stages (i.e. receive an indication to display animation content, receive visual data depicting an animation subject, receive animation assets, generate animation assets, generate animation content, and transmit animation content).];
transmitting the video data to a plurality of information processing terminals in each of which an application for viewing a video based on the video data is implemented, and each of which is a device used by a respective viewing user [para.0011-0012: Discloses the platform (element 100) facilitate the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character, then transmits to viewers live animation content (video data) featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices (a device used by a respective viewing user).]; and
DAVIS does not explicitly disclose (emphasis added to distinguish the elements not taught by DAVIS)
generating the video data including (i) the character object and (ii) a particular object that irreversibly changes a display mode, a plurality of times, from an initial form to a final form; and
causing the display mode of the particular object displayed in the video to be changed according to the activity.
However, in analogous art, Wang discloses (emphasis added to distinguish the elements taught by Wang):
 (ii) a particular object that irreversibly changes a display mode, a plurality of times, from an initial form to a final form [para.0066: Discloses that the implemented representation of the GUI object may be dynamic (e.g., the location or appearance of the representation may change overtime – irreversibly changes, initial form to final form). para.0090-0091: Discloses a number of repeats (a plurality of times) of a GUI object (a particular object changing a number of times) indicates a number of repetitions of an action to be executed by the GUI object, where the action is an animation and the displayed rate of change occurs at elapsed time (displaying changes of object during elapsed time a plurality of times). The number of repeats (number of time a particular object changes a display mode) configurable parameter may include a repetition type identifier before an action is taken. Animation's displayed rate of changes adjusts according to a set of user specified values. For example, a representation of a GUI object may be a bowling ball that is being dropped (display mode changing – displaying bowling from a height to floor at elapsed times) and the result action displays a cracked screen (another display mode change); and FIG.20 and para.0160-0167: Discloses receiving a notification event that an animated object is starting and may move towards a particular direction.]; and
causing the display mode of the particular object displayed in the video to be changed according to the activity [FIG.20 and para.0160-0167: Discloses the variable-selection object acknowledges (causing) the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object records the acknowledged selection and updates its representation to indicate the acknowledged selection to the user and makes alteration of the color or shape (changed according to the message) of the representation (changes a display mode for the particular object).].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify DAVIS in view of Wang to provide these features. One would be motivated at the time of the invention to have this capability since information systems and software industry continuously produced wide variety of user interface elements that enable users to interact with computer 

Regarding Claim 22, the combined teachings of DAVIS and Wang discloses the video distribution method according to claim 21, Wang further discloses wherein when the particular object reaches the final form, the display mode of the particular object is displayed in the video as including a deliverable, the deliverable is associated with the respective viewing user of the video, and the deliverable is stored in the memory [para.0066: Discloses the implemented representation of the GUI object may be dynamic (e.g., the location or appearance of the representation may change overtime – initial form to final form) or interactive ( e.g., the GUI object may perform actions in response to its representation encountering other components within the message thread, such as representation of other GUI objects). The representation may be based on information stored in a bitmap image (e.g., a JPG, PNG, etc.), a vector image (e.g., SVG, PDF, etc.), an animated image (e.g., GIF, etc.), a video (e.g., MP4, MOV, AVI, etc.), a character of a special font (e.g., Emoji, etc.), or other storage format (storing deliverables); and para.0098: Discloses transformations (initial form to final form) could include changing colors or color tone of a representation of the GUI object, changing the size of a representation of the GUI object, changing the position of a representation of the GUI object, changing the orientation of a representation of the GUI object, changing the depth of a representation of the GUI object, merging several components with a representation of the GUI objects, and splitting a representation of the GUI objects into multiple components; and para.0138: Discloses one of the transformation maybe displaying an advertisement (a deliverable).]. This claim is rejected on the same grounds as claim 21.

Regarding Claim 23, the combined teachings of DAVIS and Wang discloses the video distribution method according to claim 21, Wang further discloses wherein when the particular object reaches the final form, a new particular object of the initial form associated with the particular object is generated [para.0066: Discloses the implemented representation of the GUI object may be dynamic, the . This claim is rejected on the same grounds as claim 21.

Regarding Claim 24, the combined teachings of DAVIS and Wang discloses the video distribution method according to claim 23, Wang further discloses further comprising
associating the new particular object with the respective viewing user [para.0008: Discloses a user interface component may be configured to present a representation of a first object (new object) within a message thread, receive, from a user, a first user interface action associated with the representation of the first object (associating object with viewer).];
receiving, from the at least one information processing terminal used by the respective viewing user, a display request for the new particular object with respect to a video different from the video in which the new particular object was generated [para.0007: Discloses user action request may include modification of the representation of a GUI object; and para.0096: Discloses creating new objects with new animations.]; and 
causing the new particular object to be displayed in the different video based on the display request [para.0021: Discloses changing the color of the representation in response to receiving the display request selection on the representation.; and para.0080: Discloses the representations of the GUI objects may include a wide variety of forms, colors, and characteristics. In addition, dynamic and interactive features of the GUI objects may alter these forms, colors, and characteristics.]. This claim is rejected on the same grounds as claim 23.

Regarding Claim 25, DAVIS discloses a video distribution method for distributing video data including an animation of a character object generated based on movement of an actor [FIG. 2 & para(s).0011, 0264-02661: Discloses video that includes an animation of a character object generated based on one or more motions of an actor.], the video distribution method comprising:
storing, in a memory, an activity of a plurality of viewing users or an activity of a distribution user during distribution of the video data [FIG.4: Discloses memory; and para.0029: ;
generating the video data including (i) the character object [para.0011: Discloses the platform (element 100) facilitates the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character; and FIG.3, para.0268: Discloses the server may performance all of the stages (i.e. receive an indication to display animation content, receive visual data depicting an animation subject, receive animation assets, generate animation assets, generate animation content, and transmit animation content).];
transmitting the video data to a plurality of information processing terminals in each of which an application for viewing a video based on the video data is implemented, and each of which is a device used by a respective viewing user [para.0011-0012: Discloses the platform (element 100) facilitate the animation of a person (or "animation subject") in real time (or "live"), by capturing video of that person, and translating that person's motions, mannerisms, and other characteristics into an animated character, then transmits to viewers live animation content (video data) featuring an animated character, for example in an in-person, "live streaming" or "live broadcast" context; and para.0276: Discloses the platform (element 100) may be embodied as, for example, but not be limited to, a website, a web application, a desktop application, and a mobile application compatible with a computing device, and may be implemented in one or more of a plurality of mobile devices (a device used by a respective viewing user).];
DAVIS does not explicitly disclose (emphasis added to distinguish the elements not taught by DAVIS) the following: 
generating the video data including (i) the character object and (ii) first and second particular objects each of which changes a display mode a plurality of times;
receiving, from at least one of the information processing terminals, information regarding the activity;
causing the display mode displayed in the video to be changed according to the activity; and 
generating a combined particular object based on the first and second particular objects and causing the combined particular object to be displayed in the video.
However, in analogous art, Wang discloses (emphasis added to distinguish the elements taught by Wang):
generating the video data including (i) the character object and (ii) first and second particular objects each of which changes a display mode a plurality of times [para.0090-0091: Discloses a number of repeats (a plurality of times) of a GUI object (a particular object changing a number of times) indicates a number of repetitions of an action to be executed by the GUI object, where the action is an animation and the displayed rate of change occurs at elapsed time (displaying changes of object during elapsed time a plurality of times). The number of repeats (number of time a particular object changes a display mode) configurable parameter may include a repetition type identifier before an action is taken. Animation's displayed rate of changes adjusts according to a set of user specified values. For example, a representation of a GUI object may be a bowling ball that is being dropped (display mode changing – displaying bowling from a height to floor at elapsed times) and the result action displays a cracked screen (another display mode change); and para.0098: Discloses merging several components with a representation of the GUI objects (changes a first and second particular objects to a combined object); and FIG.20 and para.0160-0167: Discloses receiving a notification event that an animated object is starting and may move towards a particular direction (changing display modes as object moves).];
receiving, from at least one of the information processing terminals, information regarding the activity [FIG.20 and para.0160-0167: Discloses receiving input from a user indicating that the user is attempting to select a representation presented by a variable-selection object (information regarding the activity). The variable-selection object animates its representation to indicate that the attempted selection is in process.]; 
causing the display mode displayed in the video to be changed according to the activity [FIG.20 and para.0160-0167: Discloses the variable-selection object acknowledges the attempted selection once the process has completed (e.g., once the attempted selection has been maintained for a predetermined duration - a plurality of times). The variable-selection object ; and
generating a combined particular object based on the first and second particular objects and causing the combined particular object to be displayed in the video [para.0098: Discloses merging several components with a representation of the GUI objects (changes a first and second particular objects to a combined object) to be displayed in the video.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to modify DAVIS in view of Wang to provide these features. One would be motivated at the time of the invention to have this capability since information systems and software industry continuously produced wide variety of user interface elements that enable users to interact with computer systems. Having an enhanced messaging system configured to execute one or more graphical user interface (GUI) objects that interact with users to perform actions on the object (changing display mode) would be desired [Wang: para.0006-0007].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakata et al., (US 2011/0298702 A1) – Discloses a display control unit may change a display mode of the object that has gained a highest estimated degree of interest among the plurality of objects. Specifically, the display control unit may change the display mode of that object by increasing the display area, display luminance, or image clarity of the object [para.0057].
Brian Cantwell, (US 2017/0046865 A1) – Discloses animating actors and displaying objects and characteristics with motion [para(s).0025-0026, 0031, 0048].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL OCAK whose telephone number is (571) 272-2774.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571-272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system; contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADIL OCAK/Examiner, Art Unit 2426